Citation Nr: 0945462	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  96-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 30 
percent for residuals of dislocations of the nondominant left 
shoulder.  

2.  Entitlement to service connection for a right arm 
disability, secondary to the service-connected residuals of 
dislocations of the left shoulder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976, and had subsequent periods of active duty for training.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2007, at which time the Board 
granted the assignment of a 30 percent disability rating for 
the Veteran's service-connected residuals of dislocations of 
the left shoulder.  The Board also remanded the issue of 
entitlement to an extraschedular rating for the service-
connected left shoulder disability to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
through the VA's Appeals Management Center (AMC) in 
Washington, D.C.  For the reasons explained below, it is 
again necessary to return this case to the RO for further 
development.  The appeal is REMANDED to the RO via the AMC.  
VA will notify the Veteran if further action is required.  

In July 2007, while sitting at the RO in El Paso, Texas, the 
Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

As explained in further detail below, in a VA Form 21-4138, 
Statement in Support of Claim, received by the RO in June 
2009, the Veteran stated that he was filing a notice of 
disagreement (NOD) in response to a "VA decision letter 
dated on February 13, 2009" in which the RO allegedly denied 
his claim for a right elbow condition, secondary to his 
service-connected left shoulder disability.  In this regard, 
the Board notes that a review of the evidence of record is 
negative for any decision letter dated on February 13, 2009, 
and, as such, this matter needs to be clarified.  If the RO 
determines that such a decision letter was issued, the RO 
must issue a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  If the RO determines that 
such a decision letter does not exist, the RO should consider 
the Veteran's June 2009 statement as raising the issue of 
entitlement to service connection for a right arm disability, 
secondary to the service-connected residuals of dislocations 
of the left shoulder, and take appropriate action.


REMAND

In the November 2007 remand, the Board stated that the 
Veteran had advanced a claim of extraschedular entitlement to 
an increased disability evaluation for his service-connected 
left shoulder disability on the basis of a marked 
interference by such disability upon his employment as a 
vehicle mechanic.  See 38 C.F.R. § 3.321(b)(1).  The Veteran 
had produced evidence from medical professionals as to work-
related restrictions caused by his left shoulder disability, 
such as a doctor's report in October 2005 that he was unable 
to lift more than 10 pounds and was required to engage in 
physical therapy, both for a period of three to six weeks.  
In addition, evidence from the Veteran's employer was 
offered, such as sick leave records for a portion of 2003 and 
the Veteran's assignment to light duty during 2007.  
Moreover, testimony had been advanced that during the 12-
month period prior to his July 2007 videoconference hearing, 
four weeks of work had been missed as a result of left 
shoulder problems.  The Board noted, however, that the data 
provided by the Veteran's employer was incomplete in terms of 
the number of hours of sick leave taken in years other than 
2003 and for what particular sickness in 2003 and in other 
pertinent years such leave was taken.  Furthermore, it was 
unclear for what reason the Veteran was assigned to light 
duty in early 2007.  Thus, the Board remanded this case in 
order to obtain more detailed data with respect to the 
question of whether the disorder at issue was productive of a 
marked interference with employment.  Following the requested 
development, the RO was directed to readjudicate the 
Veteran's claim of entitlement to an extraschedular rating in 
excess of 30 percent for residuals of dislocations of the 
left shoulder, based on a de novo review of all pertinent 
evidence and consideration of all pertinent legal criteria.  
If so warranted, referral of the matter to the VA's Under 
Secretary for Benefits or the VA's Director of the 
Compensation and Pension Service had to be undertaken.      

Pursuant to the November 2007 remand, the RO sent the Veteran 
a letter in September 2008 and informed him of the evidence 
needed to substantiate his claim.  The RO related that the 
Veteran could submit statements from his current or former 
supervisors and co-workers that would be relevant as to 
whether and to what degree his left shoulder disability 
impaired his ability to perform his job as a vehicle 
mechanic.  

In September 2008, the Veteran completed and signed a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs.  In that form, the 
Veteran stated that he had received treatment for his 
service-connected left shoulder disability at the Texas 
Orthopaedic Therapy Specialists from January 2006 to the 
present.  Attached to the form was a private medical 
statement from Duncan McDonald, PT, Cert. MDT., from the 
Texas Orthopaedic Therapy Specialists, dated in September 
2008.  In the statement, Mr. McDonald reported that the 
Veteran had completed six weeks of work conditioning.  
According to this clinician, progress had been good but there 
was still discomfort and functional limitations.  He attached 
a Functional Capacity Evaluation Summary to his statement.  
Mr. McDonald noted that he did not foresee that the Veteran 
would return to his former position as a mechanic based on 
current level of function.  The Board notes that this 
clinician did not refer to any specific disability in the 
letter and did not describe the disability for which the 
Veteran received physical therapy.       

In September 2008, the Veteran submitted a copy of an Offer 
of Modified Assignment (Limited Duty), dated in July 2008, 
from his employer, the United States Postal Service.  In the 
document, it was noted that the Veteran had experienced an 
injury on "October 17, 2008."  The Board observes that this 
date is obviously a misprint given that the document is dated 
in July 2008 and evidence subsequently received from the RO 
shows that the aforementioned injury occurred on October 17, 
2007.  In this regard, in a December 2007 letter from the 
U.S. Department of Labor, Office of Workers Compensation 
Programs, the Veteran's claim for workers compensation for an 
injury to the right ulnar nerve on October 17, 2007, was 
granted.  Private medical records attached to the letter 
showed that the Veteran injured his right ulnar nerve at work 
and subsequently underwent surgery.     

In a supplemental statement of the case (SSOC), dated in 
September 2009, the RO denied entitlement to an 
extraschedular evaluation in excess of 30 percent for the 
Veteran's service-connected left shoulder disability.  The RO 
determined that the Veteran's left shoulder disability did 
not present an exceptional disability picture which warranted 
an extraschedular evaluation, and, as such, the case was not 
submitted to the Director of Compensation and Pension for 
consideration.  The RO noted that although the evidence of 
record showed that the Veteran had injured his right arm, and 
that there was a question of whether his right arm disability 
was related to his service-connected left shoulder 
disability, that was not an appellate issue and would not be 
addressed in their determination.    

In the September 2009 SSOC, the Board recognizes that the RO 
referred to the September 2008 private medical letter from 
Mr. McDonald of the Texas Orthopaedic Therapy Specialists, 
and noted that although he reported that the Veteran's 
functional abilities represented permanent restrictions and 
that the Veteran may not return to his former position as a 
mechanic, the clinician failed to annotate what extremity the 
Veteran received therapy.  However, the Board observes that 
the RO failed to respond to the authorization form (VA Form 
21-4142) that the Veteran submitted for the Texas Orthopaedic 
Therapy Specialists and obtain the requested records.  Other 
than the September 2008 letter from Mr. McDonald and the 
attached Functional Capacity Evaluation Summary, no records 
from the Texas Orthopaedic Therapy Specialists are of record, 
and it does not appear that an effort has been made to obtain 
them.  It is possible that these records may show the reasons 
the Veteran received physical therapy and for what extremity 
he received therapy.  In addition, given that the Veteran 
noted that he had received treatment from the Texas 
Orthopaedic Therapy Specialists since January 2006 to the 
present for his service-connected left shoulder disability, 
these records should be obtained.  38 C.F.R. § 3.159(c)(1) 
(2009).  

The Board also notes that in the September 2009 SSOC, 
although the RO discussed the Veteran's October 2007 work-
related injury of the right arm, the RO did not acknowledge 
that the evidence of record included a second Offer of 
Modified Assignment (Limited Duty), dated in February 2007, 
which referred to a work-related injury on July 27, 2005.  
The nature of the Veteran's injury is not discussed in the 
document and this needs to be clarified.  

As noted in the Introduction of this decision, in a VA Form 
21-4138, Statement in Support of Claim, received by the RO in 
June 2009, the Veteran filed an NOD in response to a "VA 
decision letter dated on February 13, 2009" in which the RO 
allegedly denied his claim for a right elbow condition, 
secondary to the service-connected left shoulder disability.  
In support of his claim, the Veteran submitted a private 
medical statement from John S. Jackson, DO, dated in April 
2009.  In the statement, the physician stated that the 
Veteran had injured his right elbow at work and that prior to 
the injury, the Veteran had a history of a shoulder 
separation which had placed considerable stress on his right 
arm.  Dr. Jackson opined that the Veteran's right arm problem 
was due to his chronic separation of his left shoulder which 
he sustained while on active duty.       

The Board notes that a review of the evidence of record is 
negative for any decision letter dated on February 13, 2009, 
and, as such, this matter needs to be clarified.  If the RO 
determines that such a decision letter was issued, the RO 
must provide the Veteran with an SOC and afford him an 
opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether a 
February 13, 2009 decision letter in which 
service connection for a right arm 
disability, secondary to the service-
connected left shoulder disability, was 
issued.  If such a decision letter exists, 
the RO should then issue an SOC to the 
Veteran that addresses the issue of 
entitlement to service connection for a 
right arm disability, secondary to the 
service-connected residuals of 
dislocations of the left shoulder.  The 
Veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  I, and only if the 
Veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2009).

If the RO determines that such a decision 
letter does not exist, the RO should 
consider the Veteran's June 2009 statement 
as raising the issue of entitlement to 
service connection for a right arm 
disability, secondary to the service-
connected residuals of dislocations of the 
left shoulder, and take appropriate 
action.

2.  The RO should request copies of any 
records regarding the Veteran's treatment 
from the Texas Orthopaedic Therapy 
Specialists.  See VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, dated in September 2008.  All 
records obtained should be associated with 
the claims file.

3.  The RO should contact the El Paso 
State Office Building, Workers 
Compensation Division (Records 
Department), and request a copy of the 
injury report filed for the Veteran's on 
the job injury on July 27, 2005.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.    

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO must readjudicate the Veteran's claim 
of entitlement to an extraschedular rating 
in excess of 30 percent for residuals of 
dislocations of the left shoulder, based 
on a de novo review of all pertinent 
evidence and consideration of all 
pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.     

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


